Citation Nr: 1815619	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 27, 2012 for the grant of service connection for bilateral hearing loss (BLHL).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel






INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).

The Veteran had active service from December 1962 to December 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas.

The May 2013 rating decision granted, in pertinent part, entitlement to service connection for bilateral hearing loss (BLHL) and tinnitus.  In June 2013, the Veteran filed a notice of disagreement (NOD) with regard to the assigned effective date of February 27, 2012 for the BLHL and was subsequently furnished with a statement of the case (SOC) in July 2014.  The Veteran perfected his appeal with the timely filing of a VA Form 9 in July 2014, indicating his request for a hearing before the Board.  Thereafter, in August 2017, the Veteran both withdrew his hearing request and seemingly requested a rescheduling of the proceeding.  In December 2017 correspondence, the Board sought clarification from the Veteran regarding the apparent rescheduling request, but, to date, no response has been received.  Therefore, the Board finds that there is no pending hearing request and this matter may proceed to adjudication.  


FINDING OF FACT

The Veteran submitted his claim for service connection for hearing loss on February 27, 2012.





CONCLUSION OF LAW

The criteria are not met for an effective date earlier than February 27, 2012 for service connection for bilateral hearing loss.  38 U.S.C. §§ 5103, 5103A, 5107(b), 5110 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date

A May 2013 rating decision granted service connection for BLHL, effective from February 27, 2012.  The Veteran contends that he is entitled to an earlier effective date for this award of service connection based upon an earlier filing.  See June 2013 NOD ("I have included additional evidence in support of my current hearing loss dating to examinations conducted 19 Sept 2007. At that time I filed for health care for hearing loss (10-10EZ) believing that I had filed for Disability Benefits with the VA. I was not made aware of the fact that this was not a disability claim, but rather a health care enrollment.")  

Applicable Laws

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(b)(2). 

For VA compensation purposes, a "claim" is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

VA must look to all communications from a claimant that may be interpreted as an application or claim, both formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

Facts & Analysis

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claims for an effective date earlier than February 27, 2012 for the grant of service connection for bilateral hearing loss.

The Veteran submitted a claim for service connection for bilateral hearing loss and tinnitus on February 27, 2012.  See February 2012 VA Form 21-526.  This claim ultimately led to the May 2013 rating decision that granted service connection for bilateral hearing loss with an effective date of February 27, 2012.

The Veteran contends that the effective date for the grant of bilateral hearing should be September 2007, the month in which he filed an application for health benefits after a private physician diagnosed him with BLHL.  See September 2007 Austin Regional Clinic Summary ("Mild to Severe Sloping Mid and High HZ SNHL...(+) tinnitus - for yrs, intermittent...(+) noise exp - military").  The Veteran claims that his application for medical benefits filed via the VA Form 10-10EZ was an informal claim, that VA failed to inform him that he needed to take further steps to obtain compensation or any other disability benefits.  He also submitted private medical records showing treatment in September 2007 for BLHL.  

Applying the pertinent VA regulation (38 C.F.R. § 3.400 (b)(2)(i)) to the facts, it is clear that an effective date earlier than February 27, 2012, is not warranted for the grant of service connection for bilateral hearing loss.  The Board sympathizes with the Veteran, but the VA Form 10-10EZ is used to apply for enrollment in the VA health care system, or dental benefits, which is a separate and distinct benefit from the compensation benefit that the Veteran is now seeking retroactively.  As noted above, an informal claim must identify the benefit sought. 

The Board is also aware of the Veteran's contention that he relied on a VA employee's advice regarding the submission of a claim, alleging that he was informed that he "could not receive any services by the VA due to their not taking any new patients."  See July 2014 VA Form 9.  The Board has reviewed the Veteran's claims file and has found no indication of such advice.  Despite any advice the Veteran may have received, the Board regrets that the law on this point precludes an earlier effective date.

As such, the Veteran's September 2007 VA Form 10-10EZ does not constitute a claim for service connection for bilateral hearing loss.  Further, there is no evidence or statement dated before February 2012 that can be construed as a formal or informal claim for service connection.  Thus, the Board finds that an effective date prior to February 27, 2012, for the grant of service connection for bilateral hearing loss is not warranted.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107 (b); 38 C.F.R. § 4.3 ; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an effective date earlier than February 27, 2012 for service connection for bilateral hearing loss, is denied.



____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


